         Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 1 of 45



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 IN RE:                                          §
                                                 §
 WATSON GRINDING &                               §             CASE NO. 20-30967
 MANUFACTURING CO.,                              §
                                                 §             (Chapter 11)
       Debtor.                                   §


 FELIPE REVUELTA,                               §
                                                §
          Plaintiff,                            §
                                                §
 vs.                                            §
                                                §
 WATSON VALVE SERVICES, INC.,                   §                ADVERSARY NO. _________
 WATSON GRINDING AND                            §
 MANUFACTURING CO., KMHJ,                       §
 LTD., KMHJ MANAGEMENT                          §
 COMPANY, LLC, WESTERN                          §
 INTERNATIONAL GAS &                            §
 CYLINDERS, INC., MATHESON                      §
 TRI-GAS, INC., ARC SPECIALTIES,                §
 INC., AUTOMATION PLUS, INC.,                   §
 AUTOMATION PROCESS, INC.,                      §
 FIRESTONE CRYOGENIC                            §
 EQUIPMENT, INC., TRCC, LLC,                    §
 DETCON, INC. D/B/A OLDHAM,                     §
 TELEDYNE DETCON, INC., 3M                      §
 COMPANY, DATAONLINE, LLC and                   §
 INDUSTRIAL SCIENTIFIC                          §
 CORPORATION,                                   §
                                                §
          Defendants.                           §




                                    NOTICE OF REMOVAL

         Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”), files this Notice of Removal of the state court action styled Felipe


                                                    1
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 2 of 45




Revuelta vs. Watson Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ

Management Company, LLC, Western International Gas & Cylinders, Inc., Matheson Tri-Gas, Inc., Arc

Specialties, Inc., Automation Plus, Inc., Automation Process, Inc., Firestone Cryogenic Equipment, Inc., TRCC,

LLC, Detcon, Inc. d/b/a Oldham, Teledyne Detcon, Inc., 3M Company, DataOnline, LLC, and Industrial

Scientific Corporation, Cause No. 2020-40660, pending in the 152nd Judicial District Court of Harris

County, Texas (the “State Court Action”).

                           I.       Procedural Background and Nature of Suit

        1.      On July 8, 2020, Felipe Revuelta (the “Plaintiff”) filed an Original Petition (the

“Original Petition”) against Watson Valve Services, Inc., Watson Grinding and Manufacturing Co.,

KMHJ, Ltd., KMHJ Management Company, LLC, Western International Gas & Cylinders, Inc.,

Matheson Tri-Gas, Inc., Arc Specialties, Inc., Automation Plus, Inc., Automation Process, Inc.,

Firestone Cryogenic Equipment, Inc., TRCC, LLC, Detcon, Inc. d/b/a Oldham, Teledyne Detcon,

Inc., 3M Company, DataOnline, LLC, and Industrial Scientific Corporation (collectively, the

“Defendants”). In his Original Petition, the Plaintiff asserts claims of negligence, gross negligence,

and/or products liability - design defect against the Defendants.

        2.      On July 16, 2020, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas,

Inc. filed their Original Answer.

        3.      On July 17, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC filed their

Original Answer.

        4.      On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                                      2
         Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 3 of 45



                                        II.      Basis for Removal

         5.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

         6.     The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

         7.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         8.     Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

         9.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

         10.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

                                                     3
          Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 4 of 45




or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          11.    Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.   Core or Non-Core Bankruptcy Jurisdiction

          12.    This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          13.    Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

          14.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 152nd Judicial District Court of Harris

County, Texas.

          15.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:




                                                  4
       Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 5 of 45




 Potts Law Firm, LLP                                  McCoy Leavitt Laskey LLC
 Michael J. Bins                                      John V. McCoy
 3737 Buffalo Speedway, Suite 1900                    Michael I. Ramirez
 Houston, Texas 77098                                 N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFF
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 AND WESTERN INTERNATIONAL GAS &                      MANAGEMENT COMPANY, LLC
 CYLINDER, INC.

                                    V.      Process and Pleadings

       16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       17.     In the State Court Action, no citations of service have been issued.

       18.     In accordance with Bankruptcy Rule 9027(c), the Trustee will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.




                                                  5
       Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 6 of 45




       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: July 29, 2020.

                                                      Respectfully submitted,

                                                      JONES MURRAY & BEATTY, LLP

                                                      By: /s/ Ruth Van Meter
                                                      Erin E. Jones
                                                      Texas Bar No. 24032478
                                                      Ruth Van Meter
                                                      Texas Bar No. 20661570
                                                      4119 Montrose Blvd, Suite 230
                                                      Houston, Texas 77006
                                                      Phone: 832-529-1999
                                                      Fax: 832-529-5513
                                                      erin@jmbllp.com
                                                      ruth@jmbllp.com

                                                      SPECIAL COUNSEL FOR JANET S.
                                                      NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                                      ESTATE OF WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      HUGHESWATTERSASKANASE, LLP

                                                      By: /s/ Wayne Kitchens
                                                      Wayne Kitchens
                                                      Texas Bar No. 11541110
                                                      Heather McIntyre
                                                      Texas State Bar No. 24041076
                                                      Total Plaza
                                                      1201 Louisiana, 28th Floor
                                                      Houston, Texas 77002
                                                      Telephone: (713) 759-0818
                                                      Facsimile: (713) 759-6834
                                                      wkitchens@hwa.com
                                                      hmcintyre@hwa.com

                                                      COUNSEL FOR JANET S. NORTHRUP,
                                                      CHAPTER 11 TRUSTEE OF THE ESTATE OF
                                                      WATSON GRINDING & MANUFACTURING
                                                      CO.

                                                 6
Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 7 of 45



                                           AND

                                    McCOY LEAVITT LASKEY LLC

                                    By: /s/ Michael I. Ramirez
                                    Michael I. Ramirez
                                    Texas Bar No. 24008604
                                    20726 Stone Oak Parkway, Suite 116
                                    San Antonio, TX 78258
                                    Telephone (210) 446-2828
                                    Fax (262) 522-7020
                                    mramirez@mlllaw.com

                                    COUNSEL FOR WATSON GRINDING &
                                    MANUFACTURING CO.




                                7
       Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 8 of 45



                                     CERTIFICATE OF SERVICE

       I certify that on July 29, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on a date to be supplemented to the following:

 Potts Law Firm, LLP                                  McCoy Leavitt Laskey LLC
 Michael J. Bins                                      John V. McCoy
 3737 Buffalo Speedway, Suite 1900                    Michael I. Ramirez
 Houston, Texas 77098                                 N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFF
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.
 Greenberg Traurig, LLP                               Jackson Walker L.L.P.
 Mary-Olga Lovett                                     Bruce J. Ruzinsky
 1000 Louisiana St., Suite 1700                       1401 McKinney, Suite 1900
 Houston, Texas 77002                                 Houston, Texas 77010

 Greenberg Traurig, LLP                               The Silvera Firm
 Christopher M. LaVigne                               Robert C. Turner
 2200 Ross Avenue, Suite 5200                         17070 Dallas Parkway, Suite 100
 Dallas, Texas 75201                                  Dallas, Texas 75248

 ATTORNEYS FOR MATHESON TRI-GAS, INC.                 ATTORNEYS FOR KMHJ, LTD. AND KMHJ
 & WESTERN INTERNATIONAL GAS &                        MANAGEMENT COMPANY, LLC
 CYLINDER, INC.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  8
Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 9 of 45




                          EXHIBIT A
                    Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 10 of 45
                                          Harris County Docket Sheet


2020-40660
COURT: 152nd
FILED DATE: 7/8/2020
CASE TYPE: Other Injury or Damage

                                        REVUELTA, FELIPE
                                       Attorney: BINS, MICHAEL JOHN

                                                    vs.
                                  WATSON VALVE SERVICES, INC.


                                           Docket Sheet Entries
             Date          Comment




2020-40660                                                                               Page 1 of 1

152                                                                             7/28/2020 4:36:13 PM
         Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 11 of 45                              7/8/2020 7:49 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 44369511
                            2020-40660 / Court: 152                                                        By: Brittany Hall
                                                                                                 Filed: 7/8/2020 7:49 PM

                                      CAUSE NO.

FELIPE REVUELT A                                    §          IN THE DISTRICT COURT OF
                                                    §
      Plain tiff,                                   §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
vs.                                                 §                 HARRIS COUNTY, TEXAS
                                                    §
WATSON VALVE SERVICES, INC.,                        §
WATSON GRINDING AND                                 §
MANUFACTURING CO., KMHJ, LTD.,                      §
KMHJ MANAGEMENT COMP ANY, LLC,                      §
WESTERN INTERNATIONAL GAS &                         §
CYLINDERS, INC., MATHESON TRI-GAS,                  §
INC., ARC SPECIALTIES, INC.,                        §
AUTOMATION PLUS, INC.,                              §
AUTOMATION PROCESS, INC.,                           §
FIRESTONE CRYOGENIC EQUIPMENT,                      §
INC., TRCC, LLC, DETCON, INC. D/B/A                 §
OLDHAM, TELEDYNE DETCON, INC.,                      §
3M COMPANY, DATAONLINE, LLC and
INDUSTRIAL SCIENTIFIC
CORPORATION
                                                    §
         Defendants.                                §           ---        JUDICIAL DISTRICT

                             PLAINTIFF'S ORIGINAL PETITION

          COME NOW, Felipe Revuelta ("Plaintiff'), and files this Original Petition against Watson

Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd. and KMHJ

Management Company, LLC, Western International Gas & Cylinders, Inc. Matheson Tri-Gas,

Inc., ARC Specialties, Inc., Automation Plus, Inc., Automation Process, Inc., Teledyne Detcon,

Inc., Detcon, Inc. d/b/a Oldham, 3M Company, Firestone Cryogenic Equipment, Inc. TRCC, LLC,

DataOnline, LLC and Industrial Scientific Corporation (collectively "Defendants"), and would

respectfully show this Honorable Court the following:
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 12 of 45




                                                 I.
                                             PARTIES

1.     Plaintiff Felipe Revuelta is a citizen and resident of Harris County, Texas.

2.     Defendant, Watson Valve Services, Inc. ("Watson Valve") is a domestic for-profit

corporation doing business in the State of Texas. Defendant's principal place of business is located

in Harris County, Texas. Defendant may be served through its registered agent: John M. Watson

at 4525 Gessner Road, Houston, Texas 77401, or wherever he may be found.

3.     Defendant, Watson Grinding and Manufacturing Co. ("Watson Grinding") is a domestic

for-profit corporation doing business in the State of Texas. Defendant's principal place of business

is located in Harris County, Texas. Defendant may be served through its registered agent: John M.

Watson at 4525 Gessner Road, Houston, Texas 77401, or wherever he may be found.

4.     Defendant, KMHJ, Ltd. ("KMHJ"), is a domestic limited partnership doing business in the

State of Texas. Defendant's principal place of business is located in Harris County, Texas.

Defendant may be served through its registered agent: KMHJ Management Company, LLC at

1400 McKinney Street, Suite 1212, Houston, Texas 77010.

5.     Defendant, KMHJ Management Company, LLC ("KMHJ"), is a domestic limited liability

company doing business in the State of Texas. Defendant's principal place of business is located

in Harris County, Texas. Defendant may be served through its registered agent: Kelly Lee Watson

at 1400 McKinney Street, Suite 1212, Houston, Texas 77010, or wherever she may be found.

6.     Defendant Western International Gas & Cylinders, Inc. ("Western") is a domestic for-profit

corporation doing business in the state of Texas. This Defendant may be served through its

registered agent, Denise C. Haugen, at 7173 Highway 159 E., Bellville, Texas 77418, or wherever

she may be found.



                                                 2
         Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 13 of 45




7.       Defendant Matheson Tri-Gas, Inc. ("Matheson") is a foreign for-profit corporation doing

business in the state of Texas. This Defendant may be served through its registered agent, CT

Corporation at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

8.       Defendant ARC Specialties, Inc. ("ARC") is domestic for-profit corporation doing

business in the State of Texas. This defendant may be served through its registered agent - L. Don

Knight - at 8100 Washington, Suite 1000, Houston, Texas 77007, or wherever he may be found.

9.       Defendant Automation Plus, Inc. ("Automation Plus") is a domestic for-profit corporation

doing business in the State of Texas. This defendant may be served through its registered agent -

Frank Lomelo - at 8930 Lawndale St., Suite E, Houston, Texas 77012, or wherever he may be

found.

10.      Defendant Automation Process, Inc. ("Automation Process") is a domestic for-profit

corporation doing business in the State of Texas. This defendant may be served through its

registered agent - Business Filings, Inc. - at 701 Brazos St., Ste. 720, Austin, Texas 78701.

11.      Defendant Detcon, Inc. d/b/a Oldham ("Detcon") is a domestic for-profit corporation doing

business in the State of Texas. This defendant may be served through its registered agent -

Cogency Global, Inc. - which is located at 1601 Elm St., Suite 4360, Dallas, Texas 75201.

12.      Defendant Teledyne Detcon, Inc. ("Teledyne Detcon") is a domestic for-profit corporation

doing business in the State of Texas. This defendant may be served through its registered agent -

Cogency Global, Inc. - which is located at 1601 Elm St., Suite 4360, Dallas, Texas 75201.

13.      Defendant Firestone Cryogenic Equipment, Inc. ("Firestone") is a domestic for-profit

corporation doing business in the State of Texas. This defendant may be served through its

registered agent - Linda Plummer - at 12446 Cutten Road, Houston, Texas 77066, or wherever

she may be found.




                                                 3
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 14 of 45




14.      Defendant TRCC, LLC ("TRCC") is a domestic limited liability corporation doing

business in the State of Texas. This defendant may be served through its registered agent - Nader

Salim - at 3303 Falling Brook Court, Sugar Land, Texas 77479, or wherever he may be found.

15.      Defendant DataOnline, LLC ("DataOnline") is a foreign limited liability company doing

business in the State of Texas. This defendant may be served through its registered agent - Lloyd

M. Eddings - at 3142 Waldrop Dr., Dallas, Texas 75229.

16.      Defendant 3M Company ("3M") is a foreign for-profit corporation doing business in the

State of Texas. This Defendant may be served through its registered agent - Corporation Service

Company d/b/a CSC - Lawyers Incorporating Service Company - which is located at 211 E. 7th

Street, Suite 620, Austin, Texas 78701-3136.

17.      Defendant Industrial      Scientific Corporation ("Industrial") is a foreign-for-profit

corporation doing business in the State of Texas. This Defendant may be served through its

registered agent - CT Corp. System - which is located at 1999 Bryan St., Ste. 900, Dallas, Texas

75201.

                                                      II.
                                              JURISDICTION

      A. SUBJECT MATTER JURISDICTION

18.      Plaintiff is a citizen of the State of Texas at all times relevant to this case.

19.      Defendants Watson Valve and Watson Grinding (collectively "Watson Defendants"),

KMHJ, Ltd., KMHJ Management Company, LLC (collectively "KMHJ Defendants"), Western,

Firestone, ARC, TRCC, Detcon, Teledyne, Automation Plus, Inc., and Automation Process, Inc.

(collectively "Automation Defendants"), are incorporated in Texas and their principal places of

business are in Texas.




                                                     4
         Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 15 of 45




20.      Defendant Matheson is incorporated in Delaware and its principal place of business is in

Texas.

21.      DataOnline, 3M and Industrial are foreign entities. Defendant DataOnline is incorporated

New Jersey and its principal place of business is in New Jersey. Defendant 3M is a Delaware

Corporation with its principal place of business in Minnesota.          Defendant Industrial is a

Pennsylvania Corporation with its principal place of business in Pennsylvania.

22.      The amount in controversy is in excess of $75,000 and there is a lack of diversity between

the parties.   Therefore, removal on the basis of diversity jurisdiction would be improper.

PERSONAL JURISDICTION

23.      Defendants purposefully availed themselves to business dealings in the State of Texas and

could reasonably expect to respond to complaints therein. Defendants' purposeful availment of the

benefit and protection of the laws of Texas is sufficient to support the proper exercise of personal

jurisdiction over Defendants.

24.      The Watson Defendants, the KMHJ Defendants, Western, Firestone, ARC, TRCC, Detcon,

Teledyne, the Automation defendants, and Matheson purposefully availed themselves to Texas

because they are incorporated in and/or their principal places of business are located in Texas.

Further, because these Defendants' actions related to this explosion occurred in Texas, personal

jurisdiction over them is appropriate and Constitutional.

25.      Defendants DataOnline, 3M and Industrial purposefully availed themselves to Texas. 3M

owned defendant Detcon at all relevant times to this lawsuit.    Detcon employees in Texas used

3M email addresses while interacting with the Watson Defendants regarding the service,

maintenance and repair of the sensors for the propylene system at the Watson Defendants' facility

located in Houston, Texas. As part of this work, 3M designed and manufactured products that




                                                 5
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 16 of 45




were shipped to Texas and sold to Watson, through Detcon, for installation at the Watson

Defendants' facility. As a result 3M purposefully availed itself to Texas because it derived profits

from servicing and maintaining the sensors to the propylene system at Watson, it shipped and sold

products to Texas for the service, maintenance and repair of the propylene system at the Watson

Defendants' facility and as a result, a nexus exists between 3M's actions and the explosion.

26.     DataOnline purposefully availed itself to Texas because it sells its telemetry equipment in

the State of Texas and provides monitoring services of tank levels in Texas. Further it was paid to

perform these very services for the propylene tank and system at the premises where the subject

explosion occurred. A nexus exists between DataOnline's contacts with Texas and the explosion

because evidence exists that the propylene levels in the tank decreased significantly between

January 23, 2020, and January 24, 2020, such that warnings and alarms should have issued and

sounded, but none did and DataOnline was responsible for monitoring the propylene levels in the

tank.

27.     Industrial purposefully availed itself to Texas because it targets the Texas market for the

sale and use of its gas monitors. To do so, Industrial advertises, markets, sells, ships and installs

its gas monitors to Texas. This includes the gas monitors that were present at the premises where

the subject explosion occurred. A nexus exists between Industrial's contacts with Texas and the

explosion because gas monitors it shipped and sold to Texas caused and/or contributed to causing

the subject explosion, as described below, because they failed to identify the propylene leak and

to send an alarm that a potentially catastrophic condition existed and needed to be immediately

addressed.

28.     Consequently, subject matter jurisdiction exists over 3M, DataOnline and Industrial.

                                                III.
                                              VENUE



                                                 6
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 17 of 45




29.    Venue is proper in Harris County pursuant to Texas Civil Practice and Remedies Code

section 15.002(a)(l) and (a)(3), because it is the county where a substantial part of the events

giving rise to this case occurred and because the principal place of business for the Watson

Defendants, the KMHJ Defendants, Firestone, and ARC are all located in Harris County.

Additionally, under Texas Civil Practice and Remedies Code section 15.005, because venue is

proper as to one Defendant it is proper for all Defendants.

                                                IV.
                                     FACTUAL BACKGROUND

30.    The Watson Defendants' facility was located at 4525 Gessner Road in Houston. The

property was owned and managed by the KMHJ Defendants.

31.    The facility was comprised of a number of structures and was constructed between Gessner

Road and Seffani Lane. See Exhibit 1. Pertinent to the issues in this case, located on the property

was a storage tank that stored propylene. See Exhibit 1. The propylene tank supplied propylene

to the "Coating Building" through a piping system. See Exhibit 1.

32.    Without warning, a massive explosion rocked the city of Houston awake in the early

morning hours of Friday, January 24, 2020. See Exhibit 2.

33.    Propylene was quickly identified as the chemical involved in the explosion because

telemetry readings from the propylene tank indicated a significant loss of propylene from January

23, 2020, to January 24, 2020. Propylene is an extremely flammable gas that can become explosive

when mixed with air. Despite the dangerous condition created by the leaking propylene, no

evidence exists that any alarms sounded before the explosion to warn anyone of the leaking

propylene.

34.    Western and Matheson had an exclusive agreement to provide propylene to Watson

Grinding. Under the terms of the agreement, they were required to install a bulk storage system,



                                                 7
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 18 of 45




including any safety and control apparatus, telemetry systems and to conduct an annual safety

inspection of the system. Western/Matheson were contractually bound to ensure a safety program

for its customer, the Watson Defendants. The propylene that was the combustible gas involved in

this explosion was stored in a 2000-gallon tank that was owned, serviced and maintained by

Western/Matheson. Western/Matheson exercised control over the bulk storage system including

the telemetry system. Additionally, Western/Matheson perform a "Safety/Site Inspection" of

Watson Grinding on March 26, 2019.

35.     Western/Matheson delivered 1,067 gallons of propylene to their tank on January 20, 2020

and filled the tank to 85% capacity from 28% capacity.

36.     Western/Matheson had monitoring equipment on the propylene tank.             However, the

monitoring equipment was being severely underutilized for its capabilities.

37.     Prior to replenishing the tank with propylene on January 20, 2020, the tank level had

dropped to 30% and a warning signal was sent to Western/Matheson. Western/Matheson were

aware of the average daily usage of the customer and were aware of the average tank levels in their

tank due to normal consumption.

38.     During the 24-hour cycle beginning on January 23, 2020 at 00:53 :54, the tank experienced

a precipitous drop in levels from 67% to 38% at the time of the next reading on 00:53 :54 on January

24, 2020. The next warning code was at a tank level reading of 20% at 4:26:39 on January 24,

2020.

39.     A 2,000-gallon tank of propylene gas at the premises was connected to a piping system that

supplied propylene to spray rooms where it was used in the Watson Defendants' manufacturing

processes. See Exhibit 3. Following the explosion, investigators found corrosion in the I .5''

piping that supplied propylene to the thermal spray equipment.       Upon information and belief,




                                                 8
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 19 of 45




the insulation material used in the piping was susceptible to retaining moisture which can cause

corrosion and leaks.

40.    A number of safeguards should have prevented or warned about the uncontrolled and

unregulated leak of propylene. Each of the above-named Defendants were involved in the failure

of these safeguards, which caused and/or contributed to causing the explosion and its widespread

destruction. These include, but are not limited to, the design and installation of the propylene

system, the inspection, maintenance, service and repair of the system and its sensors and the failure

of the monitors and alarms to warn of the leak once it existed.

41.    The Automation Defendants designed and installed the propylene system and its sensors.

They also serviced and maintained the system over the years after it was initially installed.

Defendant Firestone installed and tested the piping for the propylene system at the premises.

42.    The Coating Building, the seat of this explosion, was to be equipped with a number of

iTrans sensors to monitor and detect flammable gas leaks. See Exhibit 2 and Exhibit 3. The

sensors were placed at least four feet above the floor of the spray room at a height that is usually

designed to detect a flammable gas that is lighter than air, such as hydrogen. Propylene is heavier

than air. Upon detection of a leak in the spray room, a properly designed and maintained system

is supposed to do, at a minimum, two things: (1) sound an audible alarm that would alert not only

human beings present at 4525 Gessner Road, but also in the surrounding community; and (2)

automatically cut off the supply of propylene to the piping system by way of the shut off valve at

a location upstream of the spray room. See Exhibit 3.

43.    Defendants Detcon, Teledyne and 3M performed inspection, maintenance, testing and

repair work on the propylene system and sensors in the spray room that are supposed to sound an

alarm in the event oxygen levels are too low or combustible levels of gas are too high. These




                                                 9
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 20 of 45




Defendants worked on the system within six (6) months of the explosion and knew there were no

sensors in spray rooms three (3) and five (5). See Exhibit 3. The gas monitors in question that

failed to identify the propylene leak and to issue an alarm were designed and manufactured by

Defendants 3M and Industrial. Additionally, Defendants 3M and Industrial targeted Texas for the

sale of these gas monitors by advertising, marketing, selling and shipping the gas monitors to Texas

and Watson. Defendant ARC serviced and maintained the control panels in the spray rooms, which

are part of the warning system that failed to function properly on the date of the incident.

Defendant TRCC and its principal, Nader Salim, was the Watson Defendants' safety,

environmental and quality consultant at the time of the incident.

44.     Wesroc, which is a division of Defendant RadarOnline, manufactured and sold the

telemetry equipment for the propylene tank and was hired to monitor the propylene levels in the

tank.

45.     The explosion severely damaged Felipe Revuelta's home located at 4702 Talina Way,

Houston, Texas 77041.

                                                V.
                      CAUSES OF ACTION AGAINST WATSON DEFENDANTS

A . NEGLIGENCE

46.     Incorporating by reference the above paragraphs, at the time and on the occasion in

question, the Watson Defendants committed acts and omissions, which collectively and separately

constituted negligence. The Watson Defendants had a duty to exercise ordinary care, meaning the

degree of care that would be used by any entity of ordinary prudence under the same or similar

circumstances. The Watson Defendants breached that duty in one or more of the following ways:

               a. Failing to manage the uncontrolled and unregulated release of propylene
                  originating from the Western and Matheson tanks;
       Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 21 of 45




               b. Other acts or omissions deemed negligent.

47.     These breaches, among others, constituted negligence. Such negligence was a proximate

cause of the occurrence in question and the injuries and damages sustained by Plaintiff.

C.    GROSS NEGLIGENCE

48.     Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of the Watson Defendants, taken singularly or in combination,

constitute gross negligence and were the proximate cause of Plaintiff's injuries and damages. The

Watson Defendants' acts and/or omissions, when viewed objectively from the Watson Defendants'

standpoint at the time such acts and/or omissions occurred, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. The Watson Defendants

had actual, subjective awareness of the risk, but proceeded with conscious indifference to the

rights, safety and welfare of Plaintiff with an intentional state of mind. Such gross negligence was

a proximate cause of the occurrence and Plaintiff's injuries and damages. Therefore, Plaintiff is

entitled to punitive and/or exemplary damages.

                                                 VI.
                       CAUSES OF ACTION AGAINST KMHJ DEFENDANTS

A . NEGLIGENCE

49.     Incorporating by reference the above paragraphs, at the time and on the occasion in

question, the KMHJ Defendants committed acts and omissions, which collectively and separately

constituted negligence. The KMHJ Defendants had a duty to exercise ordinary care, meaning the

degree of care that would be used by any entity of ordinary prudence under the same or similar

circumstances. The KMHJ Defendants breached that duty in one or more of the following ways:

               c. Failing to manage the uncontrolled and unregulated release of propylene
                  originating from the W estem and Matheson tanks;




                                                 11
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 22 of 45




                d. Other acts or omissions deemed negligent.

50.      These breaches, among others, constituted negligence. Such negligence was a proximate

cause of the occurrence in question and the injuries and damages sustained by Plaintiff herein.

      B. GROSS NEGLIGENCE

51.      Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of the KMHJ Defendants, taken singularly or in combination,

constitute gross negligence and were the proximate cause of Plaintiffs injuries and damages. The

KMHJ Defendants' acts and/or omissions, when viewed objectively from the KMHJ Defendants'

standpoint at the time such acts and/or omissions occurred, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. The KMHJ Defendants

had actual, subjective awareness of the risk, but proceeded with conscious indifference to the

rights, safety and welfare of Plaintiff with an intentional state of mind. Such gross negligence was

a proximate cause of the occurrence and Plaintiffs' injuries and damages. Therefore, Plaintiff is

entitled to punitive and/or exemplary damages.

                                                VII.
              CAUSES OF ACTION AGAINST DEFENDANTS WESTERN AND MATHESON

      A . NEGLIGENCE

52.      Incorporating by reference the above paragraphs, at the time and on the occasion in

question, the Defendants Western and Matheson committed acts and omissions, which collectively

and separately constituted negligence. Defendants Western and Matheson had a duty to exercise

ordinary care, meaning the degree of care that would be used by any entity of ordinary prudence

under the same or similar circumstances. Defendants Western and Matheson breached that duty in

one or more of the following ways:




                                                 12
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 23 of 45




                   a. Failing to have properly functioning monitors and alarms on the tank to
                      identify and shut down the flow of propylene in the event of a leak in the
                      system;

                   b. Failing to properly maintain, inspect and service the propylene tanks and
                      piping on site to identify and prevent leaks;

                   c. Failing to warn of a known hazard and dangerous condition;

                   d. Violating governmental regulations and standards;

                   e. Failing to recognize and remediate hazards with an extreme degree of risk;
                      and

                   f.   Other acts or omissions deemed negligent.

53.     Additionally, Defendants Western and Matheson are negligent for breaching their product

stewardship duties, which involve making products safer and means that whoever designs,

produces, sells, or uses a product takes responsibility for minimizing the product's impact

throughout all stages of the products' life cycle, including end of life management. Product

stewardship calls on those in the product life cycle to share responsibility for the impacts of

products to make products safer for people and the environment, from design to disposal. Here,

Western and Matheson were negligent in their product stewardship in relation to the propylene

because they failed to provide adequate customer support, maintenance services, inspection and

site visits, warnings about the propylene, its tank and/or piping. The failure to do so contributed

to causing the release of propylene and subsequent explosion.

54.     These breaches, among others, constituted negligence. Such negligence was a proximate

cause of the occurrence in question and the injuries and damages sustained by Plaintiff.

      B. GROSS NEGLIGENCE

55.     Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of Defendants Western and Matheson, taken singularly or in




                                                13
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 24 of 45




combination, constitute gross negligence and were the proximate cause of Plaintiff's injuries and

damages. Defendants Western and Matheson's acts and/or omissions, when viewed objectively

from Defendants Western and Matheson' s standpoint at the time such acts and/or omissions

occurred, involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to others. Defendants Western and Matheson had actual, subjective awareness of

the risk, but proceeded with conscious indifference to the rights, safety and welfare of Plaintiff

with an intentional state of mind. Such gross negligence was a proximate cause of the occurrence

and Plaintiff's injuries and damages. Therefore, Plaintiff is entitled to punitive and/or exemplary

damages.

                                              VIII.
                 CAUSES OF ACTION AGAINST THE AUTOMATION DEFENDANTS

      A . NEGLIGENCE

56.      Incorporating by reference the above paragraphs, at the time and on the occas10n m

question, the Automation Defendants committed acts and om1ss10ns, which collectively and

separately constituted negligence. The Automation Defendants had a duty to exercise ordinary

care, meaning the degree of care that would be used by any entity of ordinary prudence under the

same or similar circumstances. The Automation Defendants breached that duty in one or more of

the following ways:

            a. Failing to properly design and install the propylene system, including its monitors
               and sensors;

            b. Failing to properly service, inspect, maintain, and repair the propylene system,
               sensors and its piping, to prevent, identify, and warn about leaks;

            c. Failing to recognize and remediate hazards with an extreme degree of risk; and

            d. Other acts or omissions deemed negligent.

      B. GROSS NEGLIGENCE



                                                14
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 25 of 45




57.    Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of the Automation Defendants constitute gross negligence and are the

proximate cause of Plaintiff's injuries and damages. The Automation Defendants' acts and/or

omissions, when viewed objectively from the Automation Defendants' standpoint at the time such

acts and/or omissions occurred, involved an extreme degree of risk, considering the probability

and magnitude of the potential harm to others. The Automation Defendants had actual, subjective

awareness of the risk, but proceeded with conscious indifference to the rights, safety and welfare

of Plaintiff with an intentional state of mind. Such gross negligence was a proximate cause of the

occurrence and Plaintiffs' injuries and damages. Therefore, Plaintiff is entitled to punitive and/or

exemplary damages.

                                                IX.
                            CAUSES OF ACTION AGAINST FIRESTONE

A . NEGLIGENCE

58.    Incorporating by reference the above paragraphs, at the time and on the occasion in

question, Firestone committed acts and omissions, which collectively and separately constituted

negligence. Firestone had a duty to exercise ordinary care, meaning the degree of care that would

be used by any entity of ordinary prudence under the same or similar circumstances. Firestone

breached that duty in one or more of the following ways:

           a. Failing to properly install the piping for the propylene system, including its
              insulation;

           b. Failing to properly service, inspect, maintain, and repa1r the p1pmg for the
              propylene system to prevent leaks;

           c. Failing to recognize and remediate hazards with an extreme degree of risk; and

           d. Other acts or omissions deemed negligent.

B. GROSS NEGLIGENCE


                                                15
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 26 of 45




59.     Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of Firestone constitute gross negligence and are the proximate cause

of Plaintiff's injuries and damages. Firestone's acts and/or omissions, when viewed objectively

from its standpoint at the time such acts and/or omissions occurred, involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others. Firestone had

actual, subjective awareness of the risk, but proceeded with conscious indifference to the rights,

safety and welfare of Plaintiff with an intentional state of mind. Such gross negligence was a

proximate cause of the occurrence and Plaintiffs' injuries and damages. Therefore, Plaintiff is

entitled to punitive and/or exemplary damages.

                                                 X.
                  CAUSES OF ACTION AGAINST DETCON, TELEDYNE AND 3 M

A . NEGLIGENCE

60.     Incorporating by reference the above paragraphs, at the time and on the occasion in

question, Defendants Detcon, Teledyne and 3M committed acts and omissions, which collectively

and separately constituted negligence. These Defendants had a duty to exercise ordinary care,

meaning the degree of care that would be used by any entity of ordinary prudence under the same

or similar circumstances. These Defendants breached that duty in one or more of the following

ways:

                   a. Failing to properly service, inspect, maintain, test and repair the propylene
                      system and its piping, sensors and alarms to prevent leaks, identify leaks
                      and in the event of a leak to issue warnings and shut down the system;

                   b. Failing to recognize and remediate hazards with an extreme degree of risk;
                      and

                   c. Other acts or omissions deemed negligent.

B. PRODUCTS LIABILITY-DESIGN DEFECT




                                                 16
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 27 of 45




61.    Incorporating by reference the above paragraphs, gas monitors that were installed to detect

propylene levels at the premises were originally designed, manufactured, sold, installed and

maintained by Defendants Detcon, Teledyne and 3M. At the time the monitors were sold, these

Defendants were in the business of designing, manufacturing, selling, and/or otherwise placing

monitors, such as the monitors in question, in the stream of commerce.

62.    At the time the subject monitors were designed, manufactured, and sold by Defendants,

they were defective in design and unreasonably dangerous. The defective and unreasonably

dangerous condition of the monitors were a direct and proximate cause of the damages to Plaintiff.

63.    The defects regarding the monitors include but are not limited to the ability to turn off the

alarm, which is supposed to sound and shut down the flow of propylene in the event of a leak.

Safer alternative designs existed other than the one used, which were economically and

technologically feasible and would have prevented or significantly reduced the risk of accident

and/or injury in question without substantially impairing the monitors utility.        Specifically,

Defendant could have designed the monitors so that the alarm could not be turned off and disabled.

64.    Such alternative designs for the above identified defects were available in the market and

were technologically and economically feasible at the time the monitors were designed and

manufactured and would not have impaired the utility of the subject gas monitors.

65.    At the time of the incident made the basis of this lawsuit, the subject monitors were in the

same or substantially similar condition as they were at the time when they left Defendants' control

and were placed into the stream of commerce.

66.    No mandatory safety standard or regulation adopted and promulgated by the federal

government or an agency of the federal government was applicable to the subject monitors at the

time they were manufactured that governed any product risk that caused the accident and/or




                                                17
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 28 of 45




injuries to Plaintiff. To the extent Defendants attempt, pursuant to § 82.008 of the Texas Civil

Practice & Remedies Code, to rely on any standards or regulations of the federal government, such

standards or regulations were inadequate to protect against the risk of accident and/or injuries that

occurred in this accident and/or Defendants withheld or misrepresented information to the

government regarding the adequacy of the safety standard at issue.

67.    As a direct and proximate result of the failure of Defendants to properly design, test and

sell deliver the subject monitors, Plaintiff suffered severe and damages.

C. GROSS NEGLIGENCE

68.    Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of Defendants Detcon, Teledyne and 3M constitute gross negligence

and are the proximate cause of Plaintiff's damages. Defendants ARC, Detcon, Teledyne and 3M's

acts and/or omissions, when viewed objectively from their standpoint at the time such acts and/or

omissions occurred, involved an extreme degree of risk, considering the probability and magnitude

of the potential harm to others. Defendants ARC, Detcon, Teledyne and 3M had actual, subjective

awareness of the risk, but proceeded with conscious indifference to the rights, safety and welfare

of Plaintiffs with an intentional state of mind. Such gross negligence was a proximate cause of the

occurrence and Plaintiff's damages. Therefore, Plaintiff is entitled to punitive and/or exemplary

damages.

                                                XI.
                            CAUSES OF ACTION AGAINST INDUSTRIAL

D. PRODUCTS LIABILITY-DESIGN DEFECT

69.    Incorporating by reference the above paragraphs, gas monitors that were installed to detect

propylene levels at the premises were originally designed, manufactured and sold by Defendant

Industrial. At the time the monitors were sold, Industrial was in the business of designing,



                                                 18
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 29 of 45




manufacturing, selling, and/or otherwise placing monitors, such as the monitors in question, in the

stream of commerce.

70.    At the time the subject monitors were designed, manufactured and sold by Industrial, they

were defective in design and unreasonably dangerous. The defective and unreasonably dangerous

condition of the monitors were a direct and proximate cause of the damages to Plaintiff.

71.    The defects regarding the monitors include but are not limited to the ability to turn off the

alarm, which is supposed to sound and shut down the flow of propylene in the event of a leak.

Safer alternative designs existed other than the one used, which were economically and

technologically feasible and would have prevented or significantly reduced the risk of accident

and/or injury in question without substantially impairing the monitors utility.         Specifically,

Defendant could have designed the monitors so that the alarm could not be turned off and disabled.

72.    Such alternative designs for the above identified defects were available in the market and

were technologically and economically feasible at the time the monitors were designed and

manufactured and would not have impaired the utility of the subject gas monitors.

73.    At the time of the incident made the basis of this lawsuit, the subject monitors were in the

same or substantially similar condition as they were at the time when they left Defendants' control

and were placed into the stream of commerce.

74.    No mandatory safety standard or regulation adopted and promulgated by the federal

government or an agency of the federal government was applicable to the subject monitors at the

time they were manufactured that governed any product risk that caused the accident and/or

injuries to Plaintiff. To the extent Defendants attempt, pursuant to § 82.008 of the Texas Civil

Practice & Remedies Code, to rely on any standards or regulations of the federal government, such

standards or regulations were inadequate to protect against the risk of accident and/or injuries that




                                                 19
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 30 of 45




occurred in this accident and/or Defendants withheld or misrepresented information to the

government regarding the adequacy of the safety standard at issue.

75.      As a direct and proximate result of the failure of Defendants to properly design, test and

sell deliver the subject monitors, Plaintiff suffered damages.

E. GROSS NEGLIGENCE

76.      Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of Defendant Industrial constitute gross negligence and is the

proximate cause of Plaintiff's injuries and damages. Industrial's acts and/or omissions, when

viewed objectively from its standpoint at the time such acts and/or omissions occurred, involved

an extreme degree of risk, considering the probability and magnitude of the potential harm to

others. Defendant Industrial had actual, subjective awareness of the risk, but proceeded with

conscious indifference to the rights, safety and welfare of Plaintiff with an intentional state of

mind. Such gross negligence was a proximate cause of the occurrence and Plaintiff damages.

Therefore, Plaintiff is entitled to punitive and/or exemplary damages.

                                                 XII.
                                 CAUSES OF ACTION AGAINST A R C

A . NEGLIGENCE

77.      Incorporating by reference the above paragraphs, at the time and on the occasion in

question, Defendant ARC committed acts and omissions, which collectively and separately

constituted negligence. This Defendant had a duty to exercise ordinary care, meaning the degree

of care that would be used by any entity of ordinary prudence under the same or similar

circumstances. This Defendant breached that duty in one or more of the following ways:

      a. Failing to properly service, inspect, maintain, test and repair the control panels propylene
         system to prevent leaks, identify leaks and in the event of a leak to shut the system down
         and issue warnings;



                                                  20
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 31 of 45




      b. Failing to recognize and remediate hazards with an extreme degree of risk; and

      c. Other acts or omissions deemed negligent.

B. GROSS NEGLIGENCE

78.      Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of ARC constitute gross negligence and are the proximate cause of

Plaintiff's damages. ARC's acts and/or omissions, when viewed objectively from its standpoint at

the time such acts and/or omissions occurred, involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others. ARC had actual, subjective awareness

of the risk, but proceeded with conscious indifference to the rights, safety and welfare of Plaintiff

with an intentional state of mind. Such gross negligence was a proximate cause of the occurrence

and Plaintiff's damages. Therefore, Plaintiff is entitled to punitive and/or exemplary damages.

                                               XIII.
                               CAUSES OF ACTION AGAINST T R C C

      A . NEGLIGENCE

79.      Incorporating by reference the above paragraphs, at the time and on the occasion in

question, Defendant TRCC committed acts and omissions, which collectively and separately

constituted negligence. This Defendant had a duty to exercise ordinary care, meaning the degree

of care that would be used by any entity of ordinary prudence under the same or similar

circumstances. This Defendant breached that duty in one or more of the following ways:

             a. Failing to recognize and ensure remediation of hazards with an extreme degree of
                risk;

             b. Failure to design and implement an adequate risk management plan;

             c. Failing to read, understand, and follow published safe work policies and
                procedures; and



                                                 21
        Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 32 of 45




           d. Other acts or omissions deemed negligent.

      B. GROSS NEGLIGENCE

80.     Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part of TRCC constitute gross negligence and are the proximate cause of

Plaintiffs' injuries and damages. TRCC's acts and/or omissions, when viewed objectively from its

standpoint at the time such acts and/or omissions occurred, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. TRCC had actual,

subjective awareness of the risk, but proceeded with conscious indifference to the rights, safety

and welfare of Plaintiff with an intentional state of mind. Such gross negligence was a proximate

cause of the occurrence and Plaintiff's damages. Therefore, Plaintiff is entitled to punitive and/or

exemplary damages.

                                               XIV.
                           CAUSES OF ACTION AGAINST DATAONLINE

A . NEGLIGENCE

81.     Incorporating by reference the above paragraphs, at the time and on the occasion in

question, Defendant DataOnline committed acts and omissions, which collectively and separately

constituted negligence. This Defendant had a duty to exercise ordinary care, meaning the degree

of care that would be used by any entity of ordinary prudence under the same or similar

circumstances. This Defendant breached that duty in one or more of the following ways:

               a. Failing to properly monitor telemetry readings from the subject tank;

               b. Failure to properly identify, notify and warn others regarding the propylene
                  leak; and

               c. Other acts or omissions deemed negligent.

B. GROSS NEGLIGENCE




                                                22
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 33 of 45




82.    Incorporating by reference the above paragraphs, Plaintiff alleges that all acts, conduct,

and/or omissions on the part ofDataOnline constitute gross negligence and are the proximate cause

of Plaintiff's injuries and damages. DataOnline's acts and/or omissions, when viewed objectively

from its standpoint at the time such acts and/or omissions occurred, involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others. DataOnline had

actual, subjective awareness of the risk, but proceeded with conscious indifference to the rights,

safety and welfare of Plaintiff's with an intentional state of mind. Such gross negligence was a

proximate cause of the occurrence and Plaintiff damages. Therefore, Plaintiff is entitled to punitive

and/or exemplary damages.

83.    The explosion resulted in widespread destruction and caused fatalities, countless injuries,

and numerous homes that were destroyed and hundreds of homes that sustained significant

damage. The explosion was so violent that the Houston Chief of Police, Art Acevedo, labeled the

site and surrounding areas a "disaster area." See Exhibit 2.

                                                 xv.
                                             DAMAGES

84.    As a result of Defendants' actions and/or inactions, Plaintiff brings this lawsuit for the

following damages:


       a.      Past and future mental anguish;

       b.      Property damage;

       c.      Court costs;

       d.      Exemplary damages; and

       e.      Any and all other damages, both general and special, at law and in equity, to which
               Plaintiff may be justly entitled.




                                                 23
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 34 of 45




85.    Plaintiff also seeks both prejudgment and post judgment interest as allowed by law, for all

costs of court, actual damages, and all other relief, both at law and in equity, to which Plaintiff

may be entitled.

                                            PRAYER

       For the foregoing reasons, Plaintiff prays that upon final trial by a jury, which was

previously demanded, Plaintiffs are entitled to have judgment against Defendants and request that

the Court award money damages as listed above, in such amounts that the jury may deem

appropriate and are allowable by law, along with any and all other relief the Court may deem

appropriate.



                                             Respectfully submitted,

                                             POTTS LAW FIRM, LLP

                                             By: Isl Michael J. Bins
                                             Michael J. Bins
                                             Texas Bar No: 24080792
                                             3737 Buffalo Speedway, Suite 1900
                                             Houston, Texas 77098
                                             (713) 963-8881 Phone
                                             (713) 583-5388 Fax
                                             mbins@potts-law.com




                                                24
Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 35 of 45

               2020-40660 / Court: 152




                                             xi\:r&:t\%\$
                                             .:::-=
                                               ---=\
                                             x-:'    -':.._
                                                 :-:':=2•'\\f."t'
                                                                :""'».,-:,.,.»-®
                                                            """"=t; .\\ -.;
                                              t\\'"·l::l-:'-..,-%
                                                  :
                                                  =t
                                                   :  \W        =
                                                                    22:.'.:\'::·iti
                                                                               :.
                                               ,.,---.s.-¾
                                              :.:-.:--=..
                                                            ::.t::.f-',-%M-%::'::'
                                                              :-.-' -;w..%x:.."
                                                :..,\:-lltl, ,,\'$. .
                                                --=._-=::..,
                                                  :..:_
                                                   :•:;:_\(\,'®.l\'$"'
                                                            :. : ! F   .




                                                                                      •:•:•:•:•: ........•   :::::,
Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 36 of 45

               2020-40660 / Court: 152
'•\iAlSON MFG Mrn                                                                  Planv;ew
              Case 20-30967 Document 505 Filed
                                             Site in TXSB on 07/29/20 Page 37 of 45



                                                                          2020-40660 / Court: 152
             l<lge, d:
                          {5;.I-:. •i({'."!'):
                 ·········· <,;si . ':"J.tk.:ld
                 ,,,,,    •,1.:_i:(◄t'il'.        ;;,.:r)t1tl"::>l P,e,
                 ,,,,, :. y:-;::r;            -:µi:1::




                                                                                    .Coating
                                                                                    fl<.iiiding




Printed: O'//Ol/20
                                                                                                    EXHIBIT 3
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 38 of 45                                 7/16/2020 3:30 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 44588798
                                                                                                         By: Kimberly Garza
                                                                                                  Filed: 7/16/2020 3:30 PM

                                       CAUSE NO. 2020-40660

FELIPE REVUELTA,                         §      IN THE DISTRICT COURT OF
                                         §
            Plaintiffs,                  §
                                         §
vs.                                      §
                                         §
WATSON VALVE SERVICES, INC.,             §         HARRIS COUNTY, TEXAS
WATSON GRINDING AND                      §
MANUFACTURING CO., KMHJ, LTD.,           §
KMHJ MANAGEMENT COMPANY,                 §
LLC, WESTERN INTERNATIONAL GAS           §
& CYLINDERS, INC., MATHESON TRI-         §
GAS, INC, ARC SPECIALISTS, INC.          §
AUTOMATION PLUS, INC.,                   §
AUTOMATION PROCESS, INC.,                §
FIRESTONE CRYOGENIC EQUIPMENT, §
INC., TRCC, LLC, DETCON, INC., D/B/A     §
OLDHAM, TELEDYNE DECON, INC., 3M §
COMPANY, DATAONLINE, LLC and             §
INDUSTRIAL SCIENTIFIC                    §
CORPORATION                              §
                                         §
            Defendants.                  §         152nd JUDICIAL DISTRICT
______________________________________________________________________________

           WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND
               MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER
______________________________________________________________________________

       Defendants, Western International Gas & Cylinders, Inc. and Matheson Tri-Gas, Inc.

(collectively, “Defendants”), hereby file their Original Answer as follows:

                                  I.       GENERAL DENIAL

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally deny

each and every claim and cause of action asserted by Plaintiffs and demand strict proof thereof.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 1
ACTIVE 51499924v1
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 39 of 45




                                  II.   REQUEST FOR RELIEF

       WHEREFORE, Defendants Western International Gas & Cylinders, Inc. and Matheson

Tri-Gas, Inc. respectfully request that Plaintiffs take nothing by reason of their suit against

Defendants, and that the Court grant such other and further relief, at law or in equity, to which

Defendants are justly entitled.

Dated: July 16, 2020                              Respectfully submitted,

                                                  Mary-Olga Lovett
                                                    State Bar No. 00789289
                                                    lovettm@gtlaw.com
                                                  GREENBERG TRAURIG, LLP
                                                  1000 Louisiana, Suite 1700
                                                  Houston, TX 77002
                                                  Telephone: 713-374-3500
                                                  Facsimile: 713-374-3505

                                                  /s/ Christopher M. LaVigne
                                                  Christopher M. LaVigne
                                                    State Bar No. 24026984
                                                    lavignec@gtlaw.com
                                                  P. William Stark
                                                      State Bar No. 24046902
                                                      starkb@gtlaw.com
                                                  Samuel G. Davison
                                                    State Bar No. 24084280
                                                    davisons@gtlaw.com
                                                  Sarah-Michelle Stearns
                                                    State Bar No. 24099029
                                                    stearnssa@gtlaw.com
                                                  GREENBERG TRAURIG LLP
                                                  2200 Ross Avenue, Suite 5200
                                                  Dallas, Texas 75201
                                                  Telephone: 214-665-3600
                                                  Facsimile: 214-665-3601

                                                  Attorneys for Defendants Western
                                                  International Gas & Cylinders, Inc. and
                                                  Matheson Tri-Gas, Inc.




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 2
ACTIVE 51499924v1
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 40 of 45




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on all
parties on July 16, 2020 via the Court’s emailing system to all counsel of record.



                                                      /s/ Christopher M. LaVigne
                                                      Christopher M. LaVigne




WESTERN INTERNATIONAL GAS & CYLINDERS, INC AND MATHESON TRI-GAS, INC.’S ORIGINAL ANSWER - Page 3
ACTIVE 51499924v1
       Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 41 of 45                          7/17/2020 1:28 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 44617729
                                                                                                   By: Kimberly Garza
                                                                                            Filed: 7/17/2020 1:28 PM

                                    CAUSE NO. 2020-40660

FELIPE REVULETA,                                          §   IN THE DISTRICT COURT OF
     Plaintiff,                                           §
                                                          §
 vs.                                                      §
                                                          §
 WATSON VALVE SERVICES, INC.,                             §
 WATSON GRINDING AND                                      §
 MANUFACTURING CO., MATHESON                              §
 TRI-GAS, INC., WESTERN                                   §
 INTERNATIONAL GAS &                                      §
 CYLINDERS, INC., KMHJ, LTD.,                             §
 KMHJ MANAGEMENT COMPANY,                                 §
 LLC, 3M COMPANY, FIRESTONE                               §     HARRIS COUNTY, TEXAS
 CRYOGENICS, INC., FIRESTONE                              §
 CRYOGENIC EQUIPMENT, INC.,                               §
 TELEDYNE TECHNOLOGIES, INC.                              §
 F/K/A DETCON, INC., DETCON, INC.                         §
 D/B/A OLDHAM, ARC SPECIALTIES,                           §
 INC., AUTOMATION PLUS, INC.,                             §
 AUTOMATION PROCESS, INC., TRCC,                          §
 LLC, DATAONLINE, LLC, and                                §
 INDUSTRIAL SCIENTIFIC                                    §
 CORPORATION,                                             §
        Defendants.                                       §      152ND JUDICIAL DISTRCT

                     ORIGINAL ANSWER OF DEFENDANTS
              KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, KMHJ, LTD and KMHJ MANAGEMENT COMPANY, LLC, and subject

to Watson Valve Services, Inc.’s and Watson Grinding and Manufacturing Co.’s bankruptcy

proceedings and Motions to Stay, and any pending Temporary Restraining Orders or Temporary

Injunctions, and files this, their Original Answer to Plaintiff’s Original Petition and would

respectfully show the court and the parties as follows:




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 1
RCT/CJR
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 42 of 45




                                                I.

                                     GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiff’s petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.

                                               II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants did not operate nor manage a manufacturing business or facility in Houston,

Harris County, Texas. Defendants did not own nor operate a business utilizing propylene or other

such chemicals.

                                               III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants did not operate nor manage

a manufacturing business or facility in Houston, Harris County, Texas. Defendants did not own

nor operate a business utilizing propylene or other such chemicals.

                                               IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                               V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                               Page 2
RCT/CJR
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 43 of 45




§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiff or any other party and any alleged acts or omissions of Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.

                                               VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiff.

                                               VIII.

       Further pleading, Defendants submit Plaintiff’s claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiff further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                                IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the


ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                  Page 3
RCT/CJR
       Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 44 of 45




Eighth Amendment of the United States Constitution. Plaintiff’s claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.

                                                X.

        Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiff’s claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as

provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff recover

nothing of and from Defendants, and Defendants be discharged to go hence without delay and

recover their cost, that Plaintiff’s claims and/or causes of action be dismissed, and for such other

and further relief to which Defendants, KMHJ, Ltd. and KMHJ Management Company, LLC may

be justly entitled.




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                                 Page 4
RCT/CJR
      Case 20-30967 Document 505 Filed in TXSB on 07/29/20 Page 45 of 45




                                                   Respectfully submitted,

                                                   THE SILVERA FIRM
                                                   A Professional Corporation

                                                   BY:    /s/ Robert C. Turner
                                                          Robert C. Turner
                                                          State Bar No. 00791831
                                                          17070 Dallas Parkway, Suite 100
                                                          Dallas, Texas 75248
                                                          Telephone (972) 715-1750
                                                          Facsimile (972) 715-1759
                                                          robertturner@silveralaw.com
                                                          kmhjnotice@silveralaw.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   KMHJ, LTD., and KMHJ MANAGEMENT
                                                   COMPANY, LLC

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 17TH day of July 2020.

 Michael J. Bins       mbins@potts-law.com      Mary-Olga      Lovett lovettm@gtlaw.com
 Potts Law Firm, LLP                            Karl D. Burrer        burrerk@gtlaw.com
 3737 Buffalo Speedway, Suite 1900              Greenberg Traurig, LLP
 Houston, TX 77098                              1000 Louisiana, Suite 1700
 Counsel for Plaintiff                          Houston, TX 77002

                                                Christopher M. LaVigne lavignec@gtlaw.com
                                                P. William Stark starkb@gtlaw.com
                                                Samuel G. Davison davisons@gtlaw.com
                                                Sarah-Michelle Stearns stearnssa@gtlaw.com
                                                Greenberg Traurig LLP
                                                2200 Ross Avenue, Suite 5200
                                                Dallas, Texas 75201
                                                Counsel for Western Cylinder and Matheson
                                                Tri-Gas

                                                          /s/ Robert C. Turner
                                                          Robert C. Turner




ORIGINAL ANSWER OF DEFENDANTS
KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC                                             Page 5
RCT/CJR
